975 So. 2d 587 (2008)
William Joe ROBINSON, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-2748.
District Court of Appeal of Florida, First District.
February 28, 2008.
Nancy A. Daniels, Public Defender, and Terry Carley, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, Donna A. Gerace and Giselle Lylen Rivera, Assistant *588 Attorneys General, Tallahassee, for Appellee.
BROWNING, C.J.
We affirm Appellant's conviction and sentence for manslaughter by culpable negligence. Appellant concedes his first two claims on appeal in light of the release of Smiley v. State, 966 So. 2d 330 (Fla. 2007). Appellant's third claim on appeal, that the trial court erred in denying a motion for judgment of acquittal on the ground that the State did not adequately rebut his evidence of self-defense, was not preserved for review because defense counsel failed to argue that ground during the motion for judgment of acquittal. See, e.g., Woods v. State, 733 So. 2d 980 (Fla. 1999). Accordingly, we must refrain from reviewing the merits of that claim.
AFFIRMED.
VAN NORTWICK and ROBERTS, JJ., concur.